Opinion issued December 23, 2003 










 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01054-CV
____________

IN RE CHARLES L. GRABLE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Charles L. Grable, filed a petition for writ of mandamus requesting
that this Court compel respondent
 to rule on his Petition for Order Nunc Pro Tunc
Judgment in cause number 764539.  We deny the petition.
               Relator’s petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not comply with Rule 52 and it does not
certify that a copy was served on respondent.  See Tex. R. App. P. 9.5, 52.2, 52.3.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Higley.